5. Maternal health (vote)
- After the vote on paragraph 6:
(PL) My voting mechanism failed to work on five occasions during the roll-call vote. I realised this and tried to ask for the floor but was not permitted to speak. That was not right. In addition, there was no interpretation into Polish for a certain time, and that was not dealt with either. I would ask that we cease to be treated in this way.
Mrs Tomaszewska, I am terribly sorry that your vote was not counted. I hope that this will not happen again. Please submit your vote here, and then it will be correctly registered, and your view will go on record for posterity.